Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

CLAIM 1
A computer-implement method that [for] remotely generates [generating] an enrollment recommendation based upon [for] a primary member profile of a plurality of member profiles with respect to a plurality of enrollment plans, the computer-implemented method comprising: 
	establishing, by a processor, a remote enrollment recommendation session with a remote
end-user;
after establishing the remote enrollment recommendation session, receiving, by the
processors, an enrollment recommendation request;
	in response to receiving the enrollment recommendation request,
	accessing, by the processor and from a preconfigured enrollment modeling database, enrollment modelling data for each member profile of the plurality of member profiles, wherein: 
 (i) the enrollment modeling data for each member profile comprises one or more transactional records for the corresponding member profile and one or more demographic features for the corresponding member profile, (ii) none of the enrollment modeling data is [[are]] obtained from the remote end-user during the remote enrollment recommendation session;
identifying, by the processor, one or more related member profiles of the plurality member profiles based at least in part on comparing the enrollment modeling data for the primary member 
generating, by the processor, training data that trains [for training] a cross-member enrollment prediction machine learning model, wherein (1) the training data comprises one or more training features for each related member profile of the plurality of related member profiles, and (ii) the one or more training features based upon [for] a particular related member profile of the one or more related member profiles are determined based at least in part on the enrollment modeling data for the particular related member profile;
	training, by the processor and during the remote enrollment recommendation session,  the cross-member enrollment prediction machine learning model using the training data, wherein training  the  cross-member enrollment prediction machine learning model is performed without requiring any user input from the remote end-user;
generating, by the processor, a cross-member enrollment recommendation prediction based upon [for] the primary member profile that is based at least in part on processing one or more cross-member predictive features of the primary member profile using the cross-member enrollment machine learning model, wherein the one or more cross-member predictive features are determined based at least in part on the enrollment modeling data based upon [for] the primary member profile;
generating,  by the processor, a member-specific enrollment recommendation based upon [for] the primary member profile that is  based at least in part on one or more member-specific features of the primary member profile and one or more enrollment coverage criteria for each enrollment plan of the plurality of enrollment plans, wherein the one or more member-specific features are determined  based upon [for] the primary member profile by 
(i) determining a transactional count frequency based upon  [for] the primary member profile that is  based at least in part on the one or more transactional records from the enrollment modeling data based upon  [for]  the primary member profile, and (ii) determining one or more dominant transactional patterns base upon [for] the primary member profile based at least in part on the one or more transactional records from the enrollment modeling data based upon [for] the primary member profile by (a) determining one or more dominant service providers associated with the primary member profile, and (b) determining one
or more dominant prescription drugs associated with the primary member profile;
generating, by the processor, the enrollment recommendation based upon [for] the primary
member profile based at least in part on the cross-member enrollment recommendation
based upon [for] the primary member profile and the member-specific enrollment recommendation prediction based upon [for] the primary member profile; and
providing, by the processor and during the during the remote enrollment recommendation session and to a remote client device of the remote end-user, an enrollment recommendation user interface on a [for] display, wherein the enrollment recommendation user interface displays the enrollment recommendation prediction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  regarding 35 USC 101. Claims 1-5, 8-11, 13-15, 18, and 20 include “(1) generating training data for training data for training a cross-member enrollment prediction machine learning model; (2) training the cross-member enrollment prediction machine learning model; (3) generating at least one prediction using the cross-member enrollment prediction machine learning model; (4) generating a member-specific enrollment recommendation for the primary member profile based at least in part on one or more member-specific features of the primary member profile and one or more enrollment coverage criteria for each enrollment plan of the plurality of enrollment plans, wherein the one or more member-specific features are determined for the primary member profile by (i) determining a transactional count frequency for the primary member profile based at least in part on the one or more transactional records from the enrollment modeling data for the primary member profile, and (ii) determining one or more dominant transactional patterns for the primary member profile based at least in part on the one or more transactional records from the enrollment modeling data for the primary member profile by (a) determining one or more dominant service providers associated with the primary member profile, and (b) determining one or more dominant prescription drugs associated with the primary member profile; (5) generating the enrollment recommendation for the primary member profile based at least in part on the cross-member enrollment recommendation prediction for the primary member profile and the member-specific   enrollment recommendation prediction for the primary member profile; and (6) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL S FELTEN/               Primary Examiner, Art Unit 3692